Citation Nr: 1040072	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO. 07-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for otitis 
externa of the left ear.

3. Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served had active service from April 1953 to December 
1959.

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issues of entitlement to service connection for knee, foot 
and ankle disorders were raised by way of the Veteran's July 2010 
statement, but have not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over these issues and they 
are referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Left ear otitis externa is shown to be productive of a 
disability picture that most closely approximates that of 
recurrent episodes of dry and scaly or serious discharge, and 
itching requiring frequent and prolonged treatment. 

2.  By this decision, the Veteran has a compensable service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left ear otitis 
externa have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.87, 
Diagnostic Code 6210 (2010).

2.  The requirements for a compensable evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.139, 3.324 & Part 4 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of the November 2005 letter from the RO to the Veteran, as well 
as an undated letter sent to the Veteran with his June 2007 
Statement of the Case.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran's 
statements, his service treatment and available post-service 
treatment records, VA examination report, and hearing transcript 
are all of record.  The Veteran notified VA that the majority of 
his post-service treatment records are unavailable, as they have 
been destroyed by retired physicians.  Thus, the Board finds no 
reason to remand for further investigation into these records.  

Also, the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Otitis Externa of the Left Ear

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, such as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the appeal. 
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

By way of the March 2006 rating action, the RO granted service 
connection for otitis externa of the left ear (claimed as chronic 
ear infections) and assigned an initial noncompensable evaluation 
under Diagnostic Code 6210, effective on July 20, 2005, the date 
of the Veteran's claim for service connection.

Diagnostic Code 6210 provides for a maximum 10 percent rating 
where chronic otitis externa is exhibited by swelling, discharge 
and itching, requiring frequent and prolonged treatment. 38 
C.F.R. § 4.87, Diagnostic Code 6210.

Under 38 C.F.R. § 4.31, where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology is 
not shown. 38 C.F.R. § 4.31.

At a February 2005 outpatient audiology consultation, the Veteran 
reported having a problem with frequent ear infections in the 
left ear, for which he has historically treated with antibiotics 
to relieve soreness and otalgia.

At his December 2005 VA ENT examination, the Veteran reported 
recurring ear infections dating back to the 1970s, which were 
treated with aural antibiotics. He confirmed that he has not had 
an infection in many years, but has left ear pain and pruritus, 
and that he cleans with alcohol and water, using a baby syringe, 
every three to four months.  He also continues to apply aural 
antibiotics after these washes, or when he feels pain.

A July 2007 report from the Veteran's private physician also 
confirms the recurrent otitis externa, historically, with the 
ability to avoid it by irrigating the ears whenever he feels a 
problem.  Physical examination at that time revealed a small 
amount of "flaky keratin," which was removed from the auditory 
canals.

During an August 2007 VA examination, the Veteran described 
having "super achy" ear pain down into his jaw with stiffness 
from both ears that occurred one time a month and lasted for four 
(4) days.  The Veteran denied having any associated dizziness, 
vertigo, difficulty balancing or discharge.

Most recently, the Veteran provided hearing testimony before the 
BVA to illustrate the current severity of this disability.  He 
reported with consistency his history of ear infections, which 
were treated with washes and antibiotics.  This treatment has 
continued through the present.  He continues to treat the 
symptoms with an alcohol/water mix, self-administered by syringe.  
When applying this treatment, he reported that he often removes 
wax. He reported the need for treatment ever three to four 
months, but sometimes every other month.  See Transcript at page 
11. The Veteran also clearly indicated that with every episode 
there is a lot of itching, which often is what prompts him to 
irrigate the ear.  Id. at page 12.  He confirmed that he does not 
seek regular medical treatment, because he simply continues to do 
what the doctors years ago instructed him to do, and that he 
continues to receive the aural antibiotic from his VA physicians. 
Id. at page 13.

Thus, throughout the course of this appeal, the records have 
shown that the Veteran has the presence of left sided otitis 
externa manifested by achy ear pain, flaky keratin, with itching, 
and some discharge, at least every three to four months over the 
past thirty years. In other words, the record serves to establish 
that the left ear otitis externa is productive of a disability 
picture that most closely approximates the criteria set for a 10 
percent rating:  swelling, dry and scaly or serious discharge, 
and itching requiring frequent and prolonged treatment. In short, 
a 10 percent rating under Diagnostic Code 6210 is assignable.  
See 38 C.F.R. § 4.87, Diagnostic Code 6210.

The Board has considered other Diagnostic Codes addressing the 
ears in relation to the Veteran's claim for increase. Under 
Diagnostic Code 6200, which addresses otitis media disorders, a 
higher rating is not for application absent a showing of middle 
ear disease. Here, as the Veteran's service-connected left sided 
otitis externa relates to the external ear canal, there was no 
indication of a polyp or mass in the aural canal during the 
period in question. Thus, Diagnostic Code 6200 is inapplicable to 
the Veteran's claim.

The remaining Diagnostic Codes are for chronic nonsuppurative 
otitis media with effusion (Diagnostic Code 6201), otosclerosis 
(Diagnostic Code 6202), peripheral vestibular disorders 
(Diagnostic Code 6204), Meniere's syndrome (Diagnostic Code 
6205), loss of the auricle (Diagnostic Code 6207), malignant and 
benign neoplasms of the ear (Diagnostic Codes 6208- 6209), and 
perforation of the tympanic membrane (Diagnostic Code 6211). None 
of these conditions exist on the record, and a rating higher than 
10 percent evaluation under any of these Diagnostic Codes would 
not be appropriate, even by analogy, for the period in question.

The service-connected left otitis externa will now be rated at 10 
percent, which is the maximum level of compensation payable in 
accordance with the established criteria of Diagnostic Code 6210. 
The Board has found no basis for assigning a higher rating under 
any other Diagnostic Code dealing with ear disease. Thus, within 
regular rating framework, the claim for an increased rating 
higher than 10 percent for otitis externa must be denied by 
operation of law.

The Board also has considered whether the claim should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1). However, the record does not show, nor does the 
Veteran assert, that the service-connected left sided otitis 
externa is productive of an unusual or exceptional disability 
picture that would obviate the application of these established 
rating criteria.

Additionally, there is showing that the average industrial 
impairment from the service-connected otitis externa would be in 
excess of that contemplated by the current 10 percent rating. 
Accordingly, the referral of this case for extraschedular 
consideration is not warranted.

The Board has considered whether "staged" ratings are appropriate 
for the service-connected left ear otitis externa on appeal.  
Overall, the Board finds that the record does support assigning a 
10 percent rating for the service connected left ear otitis 
externa for the entire period of this appeal.

Compensation under 38 C.F.R. § 3.324

The Veteran has claimed entitlement to a 10 percent evaluation 
under 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities. Under 38 C.F.R. § 3.324, whenever a 
Veteran is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to interfere 
with normal employability, even though none of the disabilities 
may be of compensable degree, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any other 
rating.

By way of this Board decision, the Veteran's left ear otitis 
externa will receive a 10 percent disability rating.  In other 
words, one of the Veteran's service-connected disabilities now 
has a compensable rating.  (The Board notes that in addition to 
his otitis externa, the Veteran is currently service-connected 
for residuals of a right little finger contusion, bilateral 
hearing loss, and pilonidal cyst, each assigned a noncompensable 
rating.)  Accordingly the requirements for a compensable 
evaluation under 38 C.F.R. § 3.324 are no longer mer.  


ORDER

An initial 10 percent rating for the service-connected left ear 
otitis externa is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

A compensable evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.  


REMAND

The Veteran is also seeking service connection for tinnitus. 
Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  In this case, the Veteran 
contends that he has tinnitus related to noise exposure during 
service.  The Board notes that VA has conceded in-service noise 
exposure by way of working with wind tunnel equipment without ear 
protection.  See March 2006 rating decision, which granted 
service connection for bilateral hearing loss based upon in-
service noise exposure.

In December 2005, prior to the RO's denial, the Veteran was 
afforded a VA audiological examination. The only mention of 
tinnitus in the report is as follows, "Tinnitus: DENIES." This 
is seemingly erroneous, considering the Veteran's claim for 
service connection for tinnitus was filed just five months prior. 
Also, at his July 2010 hearing, the Veteran clearly described a 
humming in his ears that fluctuates based upon the health of his 
ears at the time.  See Transcript at page 5. The Veteran also 
testified that he reported the humming to the VA examiner, but 
was virtually ignored.

In July 2007, the Veteran's private physician, Dr. B., submitted 
a report summarizing the Veteran's history, including sudden 
explosive noise in-service leaving him with tinnitus, as well as 
use of "loud air equipment for calibrating aviation equipment 
with extremely loud noise exposure, which caused tinnitus in both 
ears for 10 to 15 minutes each time." This physician, however, 
did not render an opinion as to whether any current tinnitus is 
causally connected to those in-service incurrences.

The Veteran is competent to report his current symptoms related 
to tinnitus, and VA has conceded in service noise exposure.  The 
VA examiner in this case essentially ignored the issue of service 
connection for tinnitus.  Because the Board is not qualified to 
assess whether any current tinnitus is related to the in-service 
noise exposure, this matter is due a VA examination by a medical 
professional competent to make such a determination.  38 C.F.R. § 
3.159(c)(4). See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  (Please note, this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c). Expedited handling is requested.)  Accordingly, this 
case is REMANDED for the following action:

Afford the Veteran an audiological 
examination to determine the nature and 
etiology of his claimed tinnitus.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination the examiner should 
indicate whether a diagnosis of tinnitus is 
appropriate, and if so, provide an opinion 
regarding the etiology of any currently 
diagnosed tinnitus by addressing the 
following question: 

is it more likely than not (i.e., 
probability greater than 50 
percent)), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's 
tinnitus initially manifested 
during service or is otherwise 
related to service, including due 
to in-service noise exposure or 
the service connected hearing 
loss?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


